Citation Nr: 9928543	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
lumbar laminectomy currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 until 
August 1969.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In April 1998, the Board issued a decision that determined 
that VA compensation benefits were properly withheld and 
denied an increased rating for residuals of lumbar 
laminectomy.  This decision referred the issue regarding TDIU 
to the RO.  The veteran appealed this decision to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court).  In a 
December 1998 Joint Motion for Partial Dismissal, Partial 
Remand (Joint Motion), which was granted by the Court, the 
parties agreed to dismiss the appeal regarding the 
withholding of VA compensation benefits.  The Court vacated 
the Board's decision concerning the issue of an increased 
rating for residuals of lumbar laminectomy.  In regard to the 
TDIU, the Court noted that the veteran filed a timely notice 
of disagreement to this issue and that the Board should have 
remanded the TDIU claim for the issuance of a statement of 
the case (SOC).  Therefore, the Board will remand the TDIU 
claim and review the issue of an increased rating for 
laminectomy residuals in accord with the joint motion.


FINDING OF FACT

The veteran's service-connected intervertebral disc syndrome 
is productive of pain on motion, limitation of motion, 
diminished sensation, and radiculopathy in the lower 
extremities; it is productive of pronounced intervertebral 
disc syndrome.

CONCLUSION OF LAW

The criteria for a 60 percent disability evaluation for the 
residuals of lumbar laminectomy are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4, §§ 4.40, 
4.71, Diagnostic Codes 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the RO should have granted a higher 
disability rating for his disability of the lumbar segment of 
the spine.  He contends that his low back disability is more 
severely disabling than currently evaluated; he has been 
under constant medical care and taking medication 
continuously for this disability.

The veteran has presented a well grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  

Service medical records reflect that in September 1968, the 
veteran underwent partial hemilaminectomy of L5-S1 and L4-L5 
with excision of defective intervertebral discs.  His back 
complaints continued after that surgery.  Repeat myelography 
was interpreted as showing postoperative ruptured 
intervertebral disc at L4-5 and L5-S1 on the right with 
possible persisting free fragment.  Due to a staphylococcus 
aureus infection of his wound site re-exploration was not 
performed.  A June 1969 Medical Board found him unfit for 
further duty.  

Based on inservice treatment and complaints, a rating 
decision in September 1969 granted service connection for the 
postoperative residuals of a herniated nucleus pulposus L5-S1 
and L4-L5 on the right with chronic lumbar strain and sciatic 
nerve radiculopathy, right, symptomatic, assigning a 60 
percent evaluation.  An October 1970 rating decision 
decreased the evaluation to 10 percent disabling, effective 
from January 1, 1971.  As pointed out in the February 1993 
rating decision, the veteran elected to receive military 
retired pay, and his VA compensation was discontinued 
effective from January 1, 1971.

In April 1992, the veteran underwent a multilevel total 
lumbar laminectomy with lysis of scar tissue to decrease 
constriction.  A September 1992 rating action granted a 
temporary total rating of 100 percent under 38 C.F.R. § 4.30, 
followed by a 20 percent rating.  The February 1993 rating 
decision made the 100 percent rating effective from the date 
of claim in May 1992, and the 20 percent rating effective 
from September 1, 1992.  A March 1995 rating decision 
increased the rating to 40 percent under Diagnostic Code 
5293, effective from September 1, 1992.   

In reaching the decision in this case, the Board has 
considered several general VA regulations applicable to all 
rating determinations as well as those regulations specific 
to rating spinal disorders.  Disability evaluations are 
determined by the application of a schedule of ratings that 
is based upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  The 
evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA SCHEDULE FOR RATING DISABILITIES (Schedule), 
38 C.F.R. Part 4 (1998).  Essentially, these evaluations are 
based, in large degree, on the impairment that current 
clinical findings objectively show to be the result of a 
service-connected disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Joint Motion pointed out that the Board failed to discuss 
adequately what is considered pronounced disability under the 
rating code, and that the Board failed to indicate why the 
positive findings coupled with the veteran's complaints did 
not satisfy the 60-percent disability. 

A 60 percent schedular disability rating must be granted for 
intervertebral disc syndrome where the condition is 
"pronounced," meaning "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to [the] site of the 
diseased disc, and with little intermittent relief."  38 
C.F.R. § 4.72, Diagnostic Code 5293 (1998).  A 40 percent 
disability rating is warranted when the condition is severe 
and is manifest by recurring attacks with intermittent 
relief.  See id.  The use of the word or in the regulation 
indicates that each of the three listed symptomatologies 
(other neurological findings, demonstrable muscle spasms, or 
absent ankle jerks) provides an alternative basis for 
satisfying the rating criteria for a 60 percent disability 
rating.  See Drosky v. Brown, 10 Vet. App. 251, 255 (1997) 
(holding that the Board erroneously applied the rating 
criteria of DC 7000 in the conjunctive, instead of in the 
disjunctive as required by the regulatory language). 

In addition, the Board will consider DeLuca v. Brown, 8 Vet. 
App. 202 (1995), in which the Court held that, in evaluating 
a service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

In VAOPGCPREC 36-97 (December 12, 1997), the VA General 
Counsel held that Diagnostic Code 5293, intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  It was also held that when a veteran 
has received less than the maximum evaluation under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code for limitation of motion.

In Ferraro v. Derwinski, this Court recognized the definition 
of neuropathy as "a general term denoting functional 
disturbances and/or pathological changes in the peripheral 
nervous system." 1 Vet. App. 326, 329 (1991) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1131 
(27th ed. 1988). The Court described "sciatic" as a term 
referring to "the sciatic nerve; sciatica is used to refer to 
a 'syndrome characterized by pain radiating from the back 
into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
prolapse of the intervertebral disk; the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve." Id. at 329-30 (citing DORLAND'S at 1494).

In light of the reports of pain and neurological 
manifestations demonstrated at recent VA examinations, the 
Board finds that an increased disability evaluation is 
warranted under Diagnostic Code 5293.  As noted, the rating 
of intervertebral disc syndrome is based on the frequency, 
severity, and duration of attacks of symptoms compatible with 
sciatic neuropathy, and the degree of intervening relief from 
such symptoms.  A review of the record confirms that the 
veteran has muscle spasms as well as symptoms compatible with 
sciatic neuropathy.  

In regard to his neurological symptomatology, the veteran 
underwent a May 1994 VA examination.  He reported his medical 
history and indicated that he suffered from back pain.  He 
indicated that he had sharp pain that radiated down the right 
extremity to the right foot.  On examination, there was 
positive straight leg raising on the left at 40-50 degrees 
and on the right at 30-40 degrees.  There was paraspinal 
muscle spasm in the lumbar area, as well as tenderness of the 
upper and lower spine on fist percussion.  The examiner 
reported that the veteran had a somewhat normal gait.  The 
veteran reported that he had a little difficulty walking on 
his toes on the left.  The examiner commented that this 
indicated mild weakness of plantar flexion of left foot.  In 
addition, motor examination of the lower extremities revealed 
mild weakness of the iliopsoas muscle that was described as 
4+/5 on the left and 4/5 on the right, but otherwise there 
was normal strength and tone both lower extremities.  There 
was generalized hyporeflexia of +1 of the deep tendon 
reflexes.  Sensory examination revealed diminished pinprick 
in the left anterior thigh, as well as in the left leg and 
left foot areas.  However, sensation to vibration and 
position was intact.  On range of motion studies, forward 
flexion was limited to 60 degrees, without pain.  Otherwise, 
there was normal range of motion without tenderness.

The veteran submitted more recent VA outpatient records that 
date between 1994 and 1999.  In a June 1998 MRI report, the 
examiner concluded that there was right paracentral and 
lateral disc osteophyte complexes at the L4-L5 and L5-S1 
levels.  The examiner indicated that this appeared to have 
resulted in impingement on the right aspect of the thecal 
sac, right lateral recess, and right neural foramen.  It was 
also reported that there was broad based diffuse disc 
osteophyte complexes at the L1-L2 and L3-L4 levels.  The 
examiner also indicated that this appeared to have resulted 
in central stenosis and bilateral neural foraminal narrowing 
at those levels.  

On VA examination in August 1998, there was decreased 
sensation to light pinprick in the lateral left thigh and 
medial leg with arched foot (L4 dermatone); positive findings 
on straight leg raising, bilaterally; and radiating pain to 
the left buttock and lateral left thigh.  The examiner 
commented that the symptoms were compatible with L4 
radiculopathy and L4-L5 neural foraminal stenosis.  Later 
that month, the veteran received L4 selective nerve root 
block.  

VA clinical notes dated in June 1999 show that the veteran 
continued his lumbar complaints.  On physical examination, he 
was described as cooperative, pleasant, and heavy.  He did 
not exhibit pain behavior.  On the range of motion studies, 
there was left sided low back pain with flexion at 40 degrees 
and extension at 30 degrees.  There was positive straight leg 
raising, bilaterally.  There was decreased sensation over the 
left lower leg and over the dorsum of the left foot.  He 
underwent a L-5 selective root epidural the next day.   

In this case, the veteran has been noted to have muscle spasm 
as well as other neurological deficits related to his disc 
disease, such as numbness and weakness in his lower 
extremities.  Therefore, the appellant could qualify for a 60 
percent disability rating if the claimant demonstrate 
persistent symptoms, characteristic pain, and little 
intermittent relief.  See 38 C.F.R. § 3.472, DC 5293.

The word persistent means constantly repeated or continuous.  
See WEBSTER'S NEW WORLD DICTIONARY 1007 (3d Coll. ed. 1988).  
On the other hand, the word recur means to happen again after 
some lapse of time or at intervals.  See id. at 1123.  
Therefore, for the appellant's back condition to be 
considered "pronounced" under DC 5293, his symptoms must be 
constant or continuous with little intermittent relief, as 
opposed to symptoms that repeat, but also afford intermittent 
periods of relief.  

The frequency of the veteran's low back symptoms was 
discussed during his testimony in January 1994.  He reported 
that he had constant back pain that radiated to the lower 
extremities.  He also experienced numbness and sometimes it 
was difficult to walk.  The veteran also reported his medical 
history at the VA examination conducted in May 1994.  He then 
indicated that after five years of marked improvement in back 
pain, there had been a recurrence beginning in March 1992.  
He described it as severe and continuous back pain.  He 
reported that the surgical intervention in April 1992, a 
multilevel total lumbar laminectomy with lysis of scarring 
and right L5-S1 foraminotomy, did not help much.   

VA physical therapy notes, which date between June and 
October 1994, show that the veteran reported continuous pain 
since his 1992 surgery.  His treatment included moist heat 
and soft tissue mobilization.  In July 1994, he reported that 
his treatment relieved his symptoms temporarily (an hour).  
In September 1994, the veteran reported that he continued to 
have low back pain.  The TENS unit helped for two to four 
hours.  In October 1994, he indicated that he was not getting 
enough benefit from treatment to warrant driving to the 
clinic.  VA orthopedic reports dated in 1998 and 1999 show 
that the veteran continued to receive treatment for back 
pain.  

On review of the record, the veteran's symptoms cannot be 
described in any manner other than persistent.  His symptoms 
are not recurring, but constant.  Although August 1998 VA 
outpatient records relate that an epidural block was 
performed and there was reported improvement in pain, there 
is no evidence that the pain, weakness, and numbness in his 
back and lower extremities ever subsides, but merely changes 
in severity.  Therefore, considering the severity and 
frequency of these symptoms I find that his symptomatology 
more closely approximate the criteria for the 60 percent 
rating, that is, pronounced intervertebral disc syndrome 
manifested by recurring attacks with intermittent relief.  
See 38 C.F.R. § 4.7 (1998).

The Board has also considered whether other diagnostic codes 
might be applicable to the veteran's disability.  Limitation 
of motion of the lumbar spine is assigned a 10 percent rating 
when slight, a 20 percent rating when moderate, and a 40 
percent rating when severe.  38 C.F.R. Part 4, § 4.71a, Code 
5292 (1998).  Higher ratings are warranted if there is 
complete bony fixation of the spine (Diagnostic Code 5286) or 
lumbar ankylosis (Diagnostic Code 5289).  Significantly, 
however, the limitation of motion codes do not allow for a 
rating higher than 40 percent.  Therefore, the veteran cannot 
receive a higher evaluation for his service-connected low 
back disability based on limitation of motion of his lumbar 
spine.  38 C.F.R. Part 4, § 4.71a, Code 5292 (1998).  
Furthermore, the recent medical evidence does not indicate 
complete bony fixation or ankylosis of the lumbar spine.  
Consequently, an evaluation higher than 60 percent cannot be 
granted under Diagnostic Code 5285, 5286 or 5289.  I have 
considered whether a separate, compensable rating for 
limitation of motion is warranted.  However, as noted in 
VAOPGCPREC 36-97, Diagnostic Code 5293, intervertebral disc 
syndrome, involves loss of range of motion.  As limitation of 
motion of the back is a factor in the assignment of a 60 
percent rating under Diagnostic Code 5293, I conclude that a 
separate rating for limitation of motion alone is not 
permissible.  See 38 C.F.R. § 4.14 (1998); cf. Esteban v. 
Brown, 6 Vet App 259 (1994). 

The examiner at the March 1993 VA examination indicated that 
there was a well-healed, 11-centimeter vertical scar of the 
midline low back.  A veteran can receive separate disability 
ratings unless the conditions constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14 (1998).  See Esteban v. Brown, 6 Vet.App. 259, 261 
(1994).  Residual superficial scarring resulting from the 
injury must be poorly nourished with repeated ulceration, or 
tender and painful on objective demonstration for a 
10 percent rating.  38 C.F.R. Part 4, § 4.117, Diagnostic 
Codes 7803, 7804 (1998).  Scars, other than disfiguring 
facial scars, residuals of second or third degree burns, or 
scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7805 (1998).  It is noted 
that the veteran's April 1992 surgery corrected constriction 
of the thecal sac caused by scarring, however, since then, 
scarring has not been shown to result in functional 
impairment warranting a separate rating under Diagnostic Code 
7805, nor is the scar poorly nourished with ulceration or 
tender and painful on objective demonstration, which would 
warrant a separate 10 percent rating under Diagnostic Codes 
7803 or 7804, respectively.  

As noted above, in accordance with VAOPGCPREC 36-97, and 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), when a 
disability is evaluated under Diagnostic Code 5293, 38 C.F.R. 
§§ 4.40 and 4.45 must be considered, particularly in 
connection with its effect on limitation of motion.  It was 
also held that the Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of "exceptional or unusual" factors indicating 
that the rating schedule, including 38 C.F.R. §§ 4.40, 4.45, 
and 4.71a, may be inadequate to compensate for the average 
impairment of earning capacity due to intervertebral disc 
syndrome, regardless of the fact that a veteran may have 
received the maximum schedular rating under a diagnostic code 
based upon limitation of motion.  In this case the veteran 
has received the maximum allowable rating under Diagnostic 
Code 5293 (intervertebral disc syndrome).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  Consequently, the Board will consider whether the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have been considered, whether 
or not they were raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In this regard, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard and thereby warrant the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This case does not present factors 
such as marked interference with employment or frequent 
periods of hospitalization.  The veteran has not been 
hospitalized for his back disability recently.  The Board 
notes that he has reported that he had to retire as a oil 
field consultant due to his lumbar spine back disability, 
however, the Board also notes that he has claimed entitlement 
to a TDIU rating, which is a separate claim.  The disability 
picture involving the back is not itself so exceptional or 
unusual as to warrant the assignment of an extraschedular 
disability evaluation.  While there are findings that 
indicate a decreased range of motion of the lumbar spine and 
pain, the rating of 60 percent adequately compensates the 
veteran for his total functional impairment, including that 
due to the pain produced by his low back disorder.  There is 
no showing that any pain or other functional loss that the 
veteran might have is not contemplated in the rating now 
assigned.  The examination report shows despite the pain, the 
veteran had considerable range of motion of the lumbar spine.  
In addition, there is no objective evidence of excess 
incoordination, fixed deformities, muscle atrophy or other 
manifestations that might demonstrate additional functional 
impairment.  Neither the veteran's statements nor the medical 
records indicate that his service connected back disability 
warrants the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (1998).


ORDER

An increased rating of 60 percent for the residuals of lumbar 
laminectomy is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.


REMAND

The RO denied the veteran's claim for a total disability 
rating based on individual unemployability in September 1996, 
and so notified the veteran by a letter dated September 15, 
1996.  The veteran filed a notice of disagreement with this 
action on September 23, 1996.  The RO, however, has not 
issued a statement of the case concerning the issue of 
entitlement to a total disability rating based on individual 
unemployability.

Accordingly, this case is REMANDED for the following action: 

The veteran should be furnished a 
statement of the case that includes the 
issue of TDIU, with citation to governing 
law and regulations.  The veteran and his 
representative are hereby informed that 
they must file a substantive appeal as to 
this issue in order to perfect an appeal 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







